Citation Nr: 0921483	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left leg 
thrombophlebitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for dermatophytosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
the above-referenced claims.  

In his July 2007 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Travel Board hearing to be 
held at the RO.  In October 2007, the Veteran submitted 
notice to the RO that he no longer wanted a hearing.  
Therefore, the request for a Board hearing at the RO is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2008).

In December 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a March 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The issue of dermatophytosis being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
current left leg thrombophlebitis is etiologically related to 
his period of active service.

2.  There is no competent medical evidence that the Veteran's 
current bilateral hearing loss is etiologically related to 
his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left leg 
thrombophlebitis have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in December 2006, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in December 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Leg Thrombophlebitis

The Veteran essentially claims that his diagnosed left leg 
thrombophlebitis condition is related to his period of active 
service.  Specifically, he asserts that he was treated for a 
left foot condition while on active duty and that his 
condition persisted throughout his military service.  It is 
his contention that his left leg thrombophlebitis is 
attributable to the in-service left foot condition.

The Veteran's service treatment records were obtained and are 
negative for a diagnosis of left leg thrombophlebitis.  
Records dated in August 1974 show that the Veteran was 
treated for flat feet.  An August 1974 X-ray of the feet was 
within normal limits.  The April 1976 separation report of 
medical examination reveals that the clinical evaluation of 
the Veteran's lower extremities, feet, skin, and lymphatic 
system was normal.  

VA medical treatment records, dated in May 1980, January 
1989, February 1990, and November 2002 to January 2007, show 
treatment for a left leg condition.  A May 1980 treatment 
record shows that the Veteran was diagnosed with left leg 
thrombophlebitis after having undergone an appendectomy.  A 
January 1988 treatment record shows that he was diagnosed 
with acute cellulitis left leg, left leg stasis ulcers, and 
thrombophlebitis with secondary occlusion of the left 
superficial and common femoral and pelvic vessels.  
Subsequent records, dated in February 1990 and from November 
2002 to January 2007, show treatment of the left leg 
condition. 

The claims file reflects that the Veteran underwent a VA 
examination in December 1987, at which time he was diagnosed 
with status post chronic thrombophlebitis of the left leg 
with venous insufficiency.  An opinion was not provided as to 
the etiology of the Veteran's condition.

In February 2009, the Veteran underwent a VA joints 
examination, at which time the claims file was reviewed.  
Physical examination of the left foot revealed edema, 
tenderness and pain in the left ankle.  He was noted to have 
limitation of the range of motion of his left ankle.  The 
diagnosis was contracture of the left ankle.  

At the time of the February 2009 VA joints examination, the 
Veteran also underwent a VA arteries and veins examination, 
which was performed by the same VA examiner.  Physical 
examination of the left leg revealed persistent edema, skin 
discoloration, and pain.  Residuals of a healed stasis ulcer 
was noted on the medial lower left leg, characterized by dry 
brown skin and a light colored mid section.  The examiner 
noted that a June 2008 VA X-ray of the left leg revealed left 
leg chronic deep vein thrombosis with peripheral venous 
insufficiency.  The diagnosis was left lower extremity 
recurrent thrombophlebitis.     

Based on the examination results and review of the claims 
file, the VA examiner opined that it is not likely that the 
Veteran's recurrent left leg thrombophlebitis was related to 
his in-service foot pain.  The VA examiner stated that 
although the Veteran's service treatment records showed 
treatment for flat feet, in-service X-rays of the ankles were 
normal and there were no signs or symptoms of active, 
chronic, or recurrent thrombophlebitis in service.  He noted 
that the April 1974 separation examination showed normal 
feet, lower extremities, skin, and lymphatic system.  
Instead, the examiner opined that the thrombophlebitis was 
more likely a complication of the Veteran's appendectomy, as 
the thrombophlebitis appeared seven days following the 
surgery.  He further opined that the left foot contracture 
diagnosis was not likely secondary to the in-service foot 
pain, as the in-service physical examination of the feet, X-
rays, and separation examination were normal.  

While the record reflects that the Veteran has a current 
diagnosis of left leg thrombophlebitis, a review of the 
competent medical evidence does not establish that the 
Veteran's left leg condition is related to his period of 
active service.  As the preponderance of the evidence is 
against the claim for service connection, the appeal is 
denied.

The Veteran's April 1976 service treatment record, which was 
completed approximately four months prior to separation, is 
highly probative as to the Veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The April 1976 service 
treatment record is entirely negative for any symptoms 
associated with the left lower extremity and weighs heavily 
against the claim.  The weight of the service medical 
records, including the April 1976 service treatment record, 
is greater than subsequent medical records based on a history 
provided by the Veteran.  The service medical records support 
a conclusion that his in-service flat feet condition was 
acute and transitory, as the April 1976 service treatment 
record shows no condition of the left lower extremity within 
the months preceding discharge.

Although the Veteran has asserted that his left leg 
thrombophlebitis is related to his period of active service, 
there is no evidence of treatment of said condition until 
nearly four years after separation.  The Board notes that the 
Veteran was not diagnosed with the left leg condition until 
May 1980.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the February 2009 VA examiner's 
opinion that the Veteran's left leg thrombophlebitis was not 
related to his military service.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against his 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

Essentially, the evidence is void of a medical opinion that 
relates the Veteran's current left leg thrombophlebitis 
diagnosis to his period of active service.  The only 
contentions that his current condition is related to his 
period of active service come from the Veteran's own 
assertions.  While the Board is sympathetic to the Veteran's 
own statements and believes that he is competent to report 
his current symptomatology, he does not have the requisite 
special medical knowledge necessary to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the Veteran's current left leg thrombophlebitis to his 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a left leg thrombophlebitis condition that was incurred 
as a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection in this instance.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53

Bilateral Hearing Loss

The Veteran essentially contends that his current bilateral 
hearing loss is related to his period of active service.  
Specifically, he asserts that he was exposed to in-service 
acoustic trauma.  Having reviewed the evidence of record in 
light of all pertinent laws, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal must be denied.

The Veteran's service personnel records show that he served 
in the U.S. Army as an inventory clerk and a heavy truck 
driver.  His DD 214 reflects that he underwent an 8 week 
ammunition specialist course.  

The Veteran's service treatment records are negative for 
reports or diagnoses of a hearing condition.  The service 
treatment records show that the Veteran received lacerations 
to the head and face, with swelling of the left side of the 
face, following a fight in September 1974.  There were no 
reports of problems with his ears or hearing associated with 
the September 1974 incident.  The April 1976 separation 
report of medical examination reflects that clinical 
evaluation of the Veteran's ears was normal.  The associated 
audiological evaluation shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10

Associated with the claims file are VA medical treatment 
records dated from November 2002 to January 2007, which show 
intermittent treatment for a hearing condition.  A November 
2002 treatment record shows that the Veteran was diagnosed 
with mild to moderate hearing loss in the right ear and mild 
to severe hearing loss in the left ear.  He was noted to have 
a previous diagnosis of otosclerosis and a left stapedotomy.  
A June 2005 treatment record shows that the Veteran was 
prescribed bilateral hearing aids for his condition.

In February 2009, the Veteran underwent a VA audiological 
examination, at which time the claims file was reviewed.  The 
Veteran reported a history of in-service noise exposure 
during training periods and denied any occupational or 
recreational noise exposure following separation.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
40
35
LEFT
30
35
55
5
50

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The diagnosis was mild hearing loss in 
the right ear and mild to moderately severe hearing loss in 
the left ear.  The examiner noted that the Veteran did not 
have a significant history of military noise exposure and 
that the Veteran's hearing was normal upon entering the 
active service and at separation.  The Veteran's history of 
otosclerosis was also noted.  Based on these factors, the 
examiner opined that the bilateral hearing loss was not the 
result of head trauma or acoustic trauma during his military 
service.      

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
Veteran currently suffers from hearing loss as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  The Board notes that the Veteran's 
service treatment records, specifically the April 1976 
separation examination report, are negative for findings of 
impaired hearing or diagnoses regarding the Veteran's ears or 
hearing.  The Board also points out that the medical evidence 
does not show a diagnosis of bilateral hearing loss until 
November 2002, more than twenty-five years after his 
separation from active service.  Accordingly, his claim has 
not been established based on the legal presumption given for 
diseases that manifest within one year from the date of 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since active duty service can 
be considered as evidence against a claim.  Maxson, 230 F.3d 
at 1333.

In further consideration of this issue, the Board gives 
significant weight to the February 2009 VA audiologic 
examination report.  The Board finds competent and probative 
the VA examiner's opinion that the Veteran's bilateral 
hearing loss was not the result of head trauma or in-service 
acoustic trauma.  The weight given the VA examiner's opinion 
is appropriate given that the February 2009 opinion was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, it is found to carry significant weight.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and 
the thoroughness and detail of the opinion.  See Prejean, 13 
Vet. App. at 448-49.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against his 
claim or otherwise diminish its probative weight.  See Wray, 
7 Vet. App. at 492-93.

Consideration has been given to the Veteran's own statements 
that he has bilateral hearing loss as the result of his 
military service.  While the Board is sympathetic to the 
Veteran's own statements and believes that he is competent to 
report his current symptomatology, he does not have the 
requisite special medical knowledge necessary to render an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 495; 38 C.F.R. § 3.159. 

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has bilateral hearing loss that was incurred as a result of 
his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert, 5 Vet. App. at 33.  

Based on the foregoing, in the absence of a competent medical 
opinion linking the Veteran's currently diagnosed bilateral 
hearing loss to his military service, the Board finds that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for left leg thrombophlebitis is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required with regards to the 
Veteran's dermatophytosis claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran asserts that he has a skin condition that 
is related to his military service.  According to the 
Veteran, he experienced a rash in his groin area in service, 
for which he was treated with a medicated soap and cream.  He 
reports that this skin disorder has reoccurred, 
intermittently, following separation and has spread to his 
arms and chest.  

The Veteran's service treatment records show that in November 
1975 and January 1976 he was treated for a groin rash.  

Currently of record are VA treatment records dated in May 
1980, January 1989, February 1990, and from November 2002 to 
January 2007.  Associated with these records is a Problems 
List, which provides a list of the Veteran's various 
diagnosed conditions.  This list reflects that the Veteran 
was diagnosed with dermatophytosis of the body and nail.  
However, the VA records currently of record do not include 
specific information as to when the diagnosis was rendered or 
whether an opinion was provided as to the etiology of the 
condition.  The noted dermatophytosis diagnosis indicates 
that there are other VA records that are currently not of 
record that could possibly provide information regarding the 
Veteran's skin condition.  

Moreover, during the February 2009 VA skin examination, the 
Veteran reported having been prescribed oral medication to 
treat his skin condition sometime in 2007.  In this regard, 
the Board notes that the Veteran is competent, as a 
layperson, to report that about which he has personal 
knowledge with regards to his symptomatology and medical 
treatment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Veteran's statements indicate that he underwent treatment for 
his skin condition in 2007.  However, VA medical treatment 
records dated after January 2007, and specifically associated 
with the treatment of the dermatophytosis, are currently not 
of record.  Such information may provide assistance with 
deciding the Veteran's claim, in light of the Veteran's 
contentions and the evidence showing treatment for a skin 
rash during his period of active service.  

The Board notes that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  As such, 
on remand the RO should endeavor to obtain all available VA 
treatment records dated from May 1980 to November 2002 and 
from January 2007 to the present.  If necessary, the RO 
should ask the Veteran to provide specific information 
regarding the names and addresses of all physicians and 
facilities where he received treatment for his 
dermatophytosis, along with the specific dates that he was 
treated for the condition.  

After receipt of any additional medical evidence, the RO 
should determine whether the Veteran should be scheduled for 
a VA skin examination to assess the etiology and nature of 
any diagnosed skin condition.  In issuing this directive, the 
Board recognizes that the Veteran was afforded a VA skin 
examination in February 2009, at which time the examiner 
determined that the Veteran did not present with a skin 
condition.  Nonetheless, given the Veteran's report of 
experiencing dermatophytosis intermittently coupled with any 
additional evidence that may indicate treatment for a skin 
condition, the RO should consider whether a VA examination is 
warranted so that the Veteran's condition could be assessed, 
to the extent possible, during a period of "flare ups" and 
a medical opinion could be rendered based on a complete 
review of all pertinent medical evidence.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the 
Veteran's claims file any available VA 
treatment records dated from May 1980 to 
November 2002 and dated since January 
2007.  Any additional pertinent records, 
to include private treatment records, 
identified by the Veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.  All 
records obtained should be associated with 
the claims file. 

2.  After a review of any additional 
medical records obtained, the RO/AMC 
should determine whether an appropriate VA  
examination is necessary to determine 
whether the Veteran currently has 
dermatophytosis that is related to his 
period of active service.  To the extent 
possible, the Veteran should be scheduled 
for an appropriate VA examination during a 
"flare up" of his skin condition.

If an appropriate VA examination is 
necessary, the claims file and a copy of 
the Remand should be reviewed by the VA 
examiner.  All tests that are deemed 
necessary by the examiner should be 
conducted.  

The examiner should be asked to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current dermatophytosis found on the 
examination is related to the Veteran's 
period of active service, to include 
rashes treated in November 1975 and 
January 1976.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all of 
the prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC shall 
readjudicate the Veteran's claim for 
service connection for dermatophytosis.  
If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case.  If necessary, the 
case should be returned to the Board 
following appropriate appellate 
procedures.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
DEMETRIOS G. ORFANOUDIS	
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


